Citation Nr: 9931589	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral defective hearing.

2.  Service connection for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1954.

The appeal arises from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, finding that new and material 
evidence had not been presented to reopen a claim for service 
connection for bilateral defective hearing.  

In the course of appeal, the veteran testified at a personal 
hearing at the RO in April 1998.  The transcript of that 
hearing is of record.  



FINDINGS OF FACT

1.  Evidence received since the last decision by the Board in 
July 1991 is new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for bilateral defective hearing on the 
merits. 

2.  Bilateral sensorineural hearing loss developed in 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board decision in July  1991 denying service connection for 
bilateral defective hearing; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the November 1997 RO decision currently appealed, 
the veteran was last denied service connection for bilateral 
defective hearing by a July 1991 Board decision.  That 
determination was based on findings that the veteran's 
hearing loss was not present during service and that 
sensorineural hearing loss was not present in the first post 
service year. 

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
If the Board determines that the appellant has produced new 
and material evidence, the claim is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

The VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

The evidence submitted since the Board's prior denial of the 
claim in July 1991, includes testimony by the veteran at an 
April 1998 personal hearing at the RO, statements by the 
veteran's wife and mother submitted in April 1998, and a July 
1998 medical report by J. F. White, M.D., a private ear nose 
and throat specialist.  At the hearing, the veteran testified 
to suffering from acoustic trauma in service with persistence 
of hearing loss thereafter, providing additional details of 
that acoustic trauma and subsequent hearing loss.  The 
veteran's wife stated that she had been married to the 
veteran since 1960, and that he had hearing difficulties as 
long as she had known him.  His mother stated that he had 
some difficulty hearing spoken words upon his return from 
service.  Dr. J. F. White examined the veteran, noted results 
of current, private audiometric tests, found significant 
noise-induced hearing loss indicated by that testing, and 
assessed binaural sensorineural hearing loss with a 
significant noise-induced component.  These new pieces of 
evidence, when considered together with all the evidence of 
record, are so significant that they must be considered in 
order to fairly decide the veteran's case on the merits.  
Accordingly, the veteran's claim is reopened. 38 C.F.R. 
§ 3.156.

Also based on the newly presented evidence, including in 
particular the medical finding of noise-induced sensorineural 
hearing loss, considered in light of the veteran's reported 
service duties as a gunnery crewperson and later in the 
engine room of an aircraft carrier, the Board finds the 
veteran's claim well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991) in that his claim is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The veteran asserts that a bilateral hearing disorder had its 
onset in service.  At an April 1998 RO personal hearing the 
veteran testified that in service he worked first in a 
gunnery crew of an aircraft carrier, and then in the engine 
room of the same aircraft carrier, both during the Korean 
conflict, with noise exposure from both duties.  The 
veteran's service Form DD214 confirms that the veteran's 
duties involved ship and boat building and repair, with 
stationing aboard the USS Valley Forge, with receipt of a 
Korean Service Medal with four stars.  The veteran's reports 
are thus to some degree confirmed by this service data.  

The veteran has testified that he was given audiometric tests 
upon service separation, and hearing loss was found at that 
time.  Upon service entrance testing in September 1951, 
hearing was normal at 15/15 in each ear.  Upon service 
separation examination in April 1954, while hearing by 
whispered and spoken voice was indicated to be 15/15 in each 
ear, the veteran was also given an audiometric examination.  
At that examination, pure tone thresholds, at pertinent 
frequencies, in decibels, were as follows:

ASA units


HERTZ


500
1000
2000
4000
RIGHT
15 
15
15
20
LEFT
10
15
15
15

All service department audiological examinations conducted on 
October 31, 1967, or earlier, are assumed to have used 
American Standards Association (ASA) units, and in order to 
facilitate data comparison, thresholds are reported pursuant 
to International Standards Organization (ISO) criteria. To 
convert readings from ASA to ISO standards, one must add 15 
to the 500-Hertz threshold, 10 to the 1000, 2000, and 3000- 
Hertz thresholds, and 5 to the 4000-Hertz threshold. The 
above measurements are expressed in ASA units. The converted 
readings are as follows:

ISO units


HERTZ


500
1000
2000
4000
RIGHT
30
25
25
25
LEFT
25
25
25
20

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Hence, pursuant to Hensley, the veteran had some degree of 
hearing loss at several pertinent frequency levels upon 
service separation.  

Upon VA audiometric examination in February 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
70
75
LEFT
25
30
65
70
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear.  
The examiner diagnosed sensorineural hearing loss in each 
ear, characterized by mild hearing loss in the lower 
frequencies sloping to moderately severe to severe hearing 
loss in the higher frequencies in each ear.  

These findings and conclusions are reasonably consistent with 
findings of July 1998 private audiometric testing and 
conclusions of J. F. White, M.D..

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

As the recent VA examination demonstrates that the veteran 
meets the requirements of 38 C.F.R. § 3.385 in each ear, he 
has bilateral hearing loss in each ear for VA purposes.  
Because some degree of bilateral hearing loss was found upon 
service separation examination and none was found upon 
service entrance, and because the identified hearing loss was 
sensorineural in nature due to noise exposure, the Board 
finds that the preponderance of the evidence favors the grant 
of service connection for bilateral defective hearing.  
38 C.F.R. § 3.303 (d) (1999).  


ORDER

1.  The claim of entitlement to service connection for 
bilateral defective hearing is reopened.  

2.  Service connection for bilateral defective hearing is 
granted. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

